Exhibit 10.b
SEVERANCE, PROPRIETARY INFORMATION
AND NONCOMPETITION AGREEMENT
     THIS SEVERANCE, PROPRIETARY INFORMATION AND NONCOMPETITION AGREEMENT (the
“Agreement”), is made and entered into effective as of September ___, 2008
between POLARIS INDUSTRIES INC., a Minnesota corporation (the “Company” or
“Polaris”), and Scott W. Wine (the “Employee”).
R E C I T A L S:
     WHEREAS, Employee is accepting employment as Chief Executive Officer of the
Company; and
     WHEREAS, as an inducement to accept employment and to enhance the loyalty
and performance of Employee with the Company, the Company desires to provide the
Employee with certain compensation and benefits in the event a termination of
employment under the circumstances set forth herein. Additionally, as a
condition of employment, Employee has agreed to enter into a proprietary
information and noncompetition covenant in favor of the Company.
     NOW, THEREFORE, in consideration of the mutual premises and agreements set
forth herein, the parties hereby agree as follows:
          1. Definitions. As used in this Agreement, these terms shall have the
following meanings:
          (a) Cause. For purposes of this Agreement only, “Cause” means (i) the
willful and continued or repeated failure by Employee to substantially perform
his duties as Chief Executive Officer of the Company (other than as a result of
incapacity due to physical or mental illness) after written demand for
substantial performance has been delivered by the Board of Directors of Polaris
which specifically identifies the manner in which Employee has failed to
substantially perform his duties; (ii) Employee engages in gross negligence,
illegal conduct or gross misconduct which is material and demonstrably injurious
to the Company; or (ii) Employee is convicted of, or enters a plea of guilty or
nolo contendere with respect to, a felony.
          (b) Change in Control. A “Change in Control” shall be deemed to have
occurred if, prior to the Termination Date (as defined below):
          (i) Any election has occurred of persons to the Board that causes at
least one-half of the Board to consist of persons other than (x) persons who
were members of the Board on January 1, 2008 and (y) persons who were nominated
for election by the Board as members of the Board at a time when more than
one-half of the members of the Board consisted of persons who were members of
the Board on January 1, 2008; provided, however, that any person nominated for
election by the Board at a time when at least one-half of the members of the
Board were persons described in clauses (x) and/or (y) or by

 



--------------------------------------------------------------------------------



 



persons who were themselves nominated by such Board shall, for this purpose, be
deemed to have been nominated by a Board composed of persons described in clause
(x) (persons described or deemed described in clauses (x) and/or (y) are
referred to herein as “Incumbent Directors”); or
          (ii) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities
equal to or greater than 35% of the Company Voting Securities unless such
acquisition has been designated by the Incumbent Directors as an acquisition not
constituting a Change in Control for purposes hereof; or
          (iii) A liquidation or dissolution of the Company; or a
reorganization, merger or consolidation of the Company unless, following such
reorganization, merger or consolidation, the Company is the surviving entity
resulting from such reorganization, merger or consolidation or at least one-half
of the Board of Directors of the entity resulting from such reorganization,
merger or consolidation consists of Incumbent Directors; or a sale or other
disposition of all or substantially all of the assets of the Company unless,
following such sale or disposition, at least one-half of the Board of Directors
of the transferee consists of Incumbent Directors.
As used herein, “Company Voting Securities” means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of the Board.
          (c) Change in Control Termination. “Change in Control Termination”
shall have the meaning set forth in Paragraph 2.
          (d) Good Reason. “Good Reason” means any of (i) a material reduction
or diminution of Employee’s title or in the scope of Employee’s authority and
responsibility as an executive of Polaris (other than isolated, insubstantial
actions not taken in bad faith, which are remedied by the Company upon notice to
the Company); (ii)  a material reduction in Employee’s base compensation;
(iii) a material change in the geographic location of the Employee’s principal
place of employment other than as part of a change of the Company’s principal
executive offices; or (iv) the Company otherwise fails to perform any of its
material obligations to Employee. The Employee must give the Company notice of
the existence of Good Reason during the 90-day period beginning on the date of
the initial existence of Good Reason. If the Company remedies the condition
giving rise to Good Reason within 30 days thereafter, Good Reason shall not
exist and the Employee will not be entitled to terminate employment for Good
Reason.
          (e) Incentive Compensation Award. “Incentive Compensation Award” shall
have the meaning set forth in the LTIP.

2



--------------------------------------------------------------------------------



 



          (f) Incentive Compensation Award Period. “Incentive Compensation Award
Period” shall have the meaning set forth in the LTIP.
          (g) LTIP. “LTIP” means the Polaris Industries Inc. Long Term Incentive
Plan.
          (h) Non-Change in Control Termination. “Non-Change in Control
Termination” shall have the meaning set forth in Paragraph 3.
          (i) Participant. “Participant” shall have the meaning set forth in the
LTIP.
          (j) Senior Executive Incentive Plan. “Senior Executive Incentive Plan”
means the Polaris Industries Inc. Senior Executive Annual Incentive Plan.
          (k) Termination Date. “Termination Date” means the date on which the
Employee’s employment with the Company is terminated.
          2. Termination upon Change in Control. If a Change in Control occurs
and, upon or within twenty-four (24) months after such Change in Control, the
Employee terminates his or her employment for Good Reason or the Employee’s
employment is terminated by the Company for any reason other than for Cause (a
“Change in Control Termination”), then the Employee shall be entitled to the
following severance benefits:
          (a) Termination Payment upon Change in Control. The Company shall pay
the Employee a lump sum cash payment, no later than thirty (30) days after the
Termination Date, in an amount equal to (i) two times Employee’s average annual
cash compensation (including base salary and cash bonuses, but excluding the
award or exercise of stock options or stock grants) for the three fiscal years
(or lesser number of fiscal years if the Employee’s employment has been of
shorter duration) of the Company immediately preceding the Change in Control
Termination, plus (ii) the amount of the Employee’s earned but unused vacation
time. If the Employee is a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code and the regulations thereunder), and
if the amount otherwise payable to the Employee under this Paragraph 2(a) during
the six-month period beginning on the Termination Date exceeds two times the
limitation applicable as of the Termination Date under Section 401(a)(17) of the
Internal Revenue Code, then such excess amount shall be paid at the end of such
six-month period.
          (b) Unpaid Annual Bonus Payment for Prior Fiscal Year upon Termination
upon Change in Control. If the Termination Date occurs before a cash incentive
award under the Senior Executive Incentive Plan for work performed in any
preceding fiscal year has been paid, the Company shall, in addition to the
payment to be made pursuant to Paragraphs 2(a) and 2(c), pay to the Employee the
amount of the Employee’s cash incentive award under the Senior Executive
Incentive Plan for such preceding fiscal year as soon as it is determinable and
such amount shall be included in the calculation of the payment to be made
pursuant to Paragraphs 2(a) and 2(c).

3



--------------------------------------------------------------------------------



 



          (c) Annual Bonus Payment for Fiscal Year in which Change in Control
Termination Occurs. If the Change in Control Termination occurs after June 30 of
the fiscal year of the Company in which the Termination Date occurs, the Company
shall, in addition to payments to be made pursuant to Paragraphs 2(a) and 2(b),
pay to the Employee the average amount of the Employee’s cash incentive award
under the Senior Executive Incentive Plan for the three fiscal years (or lesser
number of fiscal years if the Employee’s employment has been of shorter
duration) of the Company immediately preceding the Change in Control Termination
multiplied by a fraction, the numerator of which is the number of full calendar
months of the fiscal year of the Company prior to the Termination Date, and the
denominator of which is twelve.
          3. Non-Change in Control Termination. Notwithstanding the foregoing,
if the Employee terminates his or her employment for Good Reason or the
Employee’s employment is terminated by the Company for any reason other than for
Cause (a “Non-Change in Control Termination”), and such termination does not
occur upon or within twenty-four (24) months after a Change in Control such that
a Change in Control Termination shall have occurred, then the Employee shall,
subject to the conditions set forth in Paragraph 4, be entitled to the following
severance benefits:
          (a) Non-Change in Control Termination Payment. The Company shall pay
the Employee (i) an amount equal to the sum of (A) an amount equal to 100% of
the Employee’s annual base salary as of the Termination Date plus (B) the amount
of the cash incentive award that was paid to the Employee under the Senior
Executive Incentive Plan for work performed in the fiscal year immediately
preceding the fiscal year in which the Termination Date occurs, which amount
shall be payable over a period of one year beginning on the Termination Date in
periodic installments in accordance with the Company’s normal payroll practices,
and (ii) a lump cash payment, no later than thirty (30) days after the
Termination Date, in an amount equal to the Employee’s earned but unused
vacation time. If the Employee is a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code and the regulations thereunder), and
if the amount otherwise payable to the Employee under this Paragraph 3(a) during
the six-month period beginning on the Termination Date exceeds two times the
limitation applicable as of the Termination Date under Section 401(a)(17) of the
Internal Revenue Code, then such excess amount shall be paid at the end of such
six-month period.
          (b) Unpaid Annual Bonus Payment for Prior Fiscal Year upon Non-Change
in Control Termination. If the Termination Date occurs before a cash incentive
award under the Senior Executive Incentive Plan for work performed in any
preceding fiscal year has been paid, the Company shall, in addition to the
payments to be made pursuant to Paragraphs 3(a) and 3(c), pay to the Employee
the amount of the Employee’s cash incentive award under the Senior Executive
Incentive Plan for such preceding fiscal year as soon as it is determinable and
such amount shall be included in the calculation of the payment to be made
pursuant to Paragraphs 3(a) and 3(c).
          (c) Annual Bonus Payment for Fiscal Year in which Non-Change in
Control Termination Occurs. If the Non- Change in Control Termination occurs
after June 30 of the fiscal year of the Company in which the Termination Date
occurs, the

4



--------------------------------------------------------------------------------



 



Company shall, in addition to payments to be made pursuant to Paragraphs 3(a)
and 3(b) , pay to the Employee the amount of the cash incentive award that was
paid to the Employee under the Senior Executive Incentive Plan for work
performed in the fiscal year immediately preceding the fiscal year in which the
Termination Date occurs multiplied by a fraction, the numerator of which is the
number of full calendar months of the fiscal year of the Company prior to the
Termination Date, and the denominator of which is twelve.
          (d) LTIP Payment. If the Termination Date occurs before the Employee
receives payment of an Incentive Compensation Award, the Employee shall receive
payment with respect to such Incentive Compensation Award, in the same form and
at the same time as would have otherwise been payable to him or her as a
Participant in the LTIP (notwithstanding the provisions of Section 11 of the
LTIP) had he or she remained employed by the Company through the end of the
Incentive Compensation Award Period applicable to such Incentive Compensation
Award and had he or she been employed on the date on which such Incentive
Compensation Award is paid. The amount payable to the Employee with respect to
such Incentive Compensation Award pursuant to this Paragraph 3 shall be equal to
the amount that would otherwise have been payable to the Employee with respect
to such Incentive Compensation Award had the Employee remained continuously
employed by the Company through the end of the Incentive Compensation Award
Period and had he or she been employed on the date on which such Incentive
Compensation Award is paid, multiplied by a fraction, the numerator of which is
the number of full calendar years of the Incentive Compensation Award Period
prior to the Termination Date, and the denominator of which is three.
          (e) COBRA Premium. If the Employee elects to receive COBRA benefits
upon termination the Company shall pay the premium for coverage of the Employee
and the Employee’s eligible spouse and/or dependents under the Company’s group
health plan(s) pursuant to the Consolidated Omnibus Budget Reconciliation Act
for the one-year period beginning on the Termination Date.
          (f) Outplacement Counseling. The Company shall provide the Employee
with reasonable executive outplacement services, in accordance with Company
policy for senior executives as in effect on the Termination Date.
          4. Condition to Receipt of Severance Benefits under Paragraphs 2 and
3. As a condition to receiving any severance benefits in connection with a
Change in Control Termination under Paragraph 2 or in connection with a
Non-Change in Control Termination under Paragraph 3, the Employee shall execute
a general waiver and release (the “Waiver and Release”) in substantially the
form attached hereto as Exhibit A. The Waiver and Release shall become effective
in accordance with the rescission provisions set forth therein.
          5. Benefits in Lieu of Severance Pay. The severance benefits provided
for in Paragraphs 2 and 3 are in lieu of any benefits that would otherwise be
provided to the Employee under any Company severance pay policy or practice and
the Employee shall not be entitled to

5



--------------------------------------------------------------------------------



 



any benefits under any Company severance pay policy or practice in the event
that severance benefits are paid hereunder.
          6. Rights in the Event of Dispute. In the event of a Change of Control
Termination, if there is a claim or dispute arising out of or relating to this
Agreement or any breach thereof, regardless of the party by whom such claim or
dispute is initiated, the Company shall, in connection with settlement in the
Employee’s favor of any such matter or upon payment of any judgment entered in
the Employee’s favor, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs, and ordinary and
necessary out-of-pocket cost of attorneys, billed to and payable by the Employee
or by anyone claiming under or through the Employee.
          7. Other Benefits. The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Employee or his or her
beneficiary may be entitled to receive under any other contract, plan or program
now or hereafter maintained by the Company, or its subsidiaries, including any
and all stock options and restricted stock award agreements.
          8. Effect on Employment. Neither this Agreement nor anything contained
herein shall be construed as conferring upon Employee the right to continue in
the employment of the Company or any of its affiliates, or as interfering with
or limiting the right of the Company to terminate the Employee’s employment with
or without cause at any time.
          9. Proprietary Information; Covenant Not to Compete.
                    (a) Proprietary Information. Except with the prior written
permission of Polaris, the Employee agrees that he will not, through the actual
Termination Date of his employment with Polaris and for a period of 60 months
thereafter, disclose or use any Proprietary Information (as defined below) of
Polaris or any of its subsidiaries of which you become informed during his
employment with Polaris, whether or not developed by him, except as required by
his duties to Polaris or any of its subsidiaries. Proprietary Information means,
as to Polaris or any of its subsidiaries, business plans, operating plans,
procedures or manuals, financial statements, projections or reports, or other
confidential information of the Company, excluding, however, (i) such
information which is then or later becomes generally available to the public
other than through the Employee; (ii) such information which is received by the
Employee from a third party owing no obligation of confidentiality to Polaris;
and (iii) such information which has been or is later disclosed by Polaris to an
unrelated third party on a nonconfidential basis. Information does not lose its
Proprietary Information status merely because it was known by other persons or
entities or because it did not entirely originate with Polaris. Upon termination
of Employee’s employment with Polaris for any reason, Employee agrees to deliver
to Polaris all materials (in whatever form or format) that include Proprietary
Information. Employee agrees and understands that the Proprietary Information
and all information contained therein shall be at all times the property of
Polaris. Further, upon termination of Employee’s employment for any reason,
Employee agrees to make available to any person designated by Polaris or any of
its subsidiaries all information concerning pending or preceding transactions
which may affect the operation of Polaris or any of its subsidiaries about which
Employee has knowledge.

6



--------------------------------------------------------------------------------



 



                    (b) Covenant Not to Compete. It is mutually acknowledged
that by virtue of Employee’s employment, Polaris and its subsidiaries will
divulge and make accessible to Employee, and Employee will become possessed of,
certain valuable and confidential information concerning the business and
operations of Polaris and its subsidiaries. Without limitation it is also
specifically acknowledged that great trust on the part of Polaris and its
subsidiaries will reside in Employee because his duties will include involvement
in the management, promotion and development of Polaris’ operations and
business. Accordingly, it is necessary to enter into the following protective
agreements:
          (i) Employee agrees with Polaris and for the benefit of Polaris and
its subsidiaries through the actual date of termination of Employee’s
employment, and for a period of two years thereafter, he will not own or have
any interest in and will not, on his own behalf or on the behalf of any third
party, perform any services for, directly or indirectly, any person or entity (a
“Polaris Competitor”) which engages in a business that Polaris or any of its
subsidiaries conducts or contemplates conducting in the near future at the time
of the termination of Employee’s employment (each, a “Competitive Activity”),
except that Employee may own up to 1% of the outstanding securities of any
corporation if such securities are registered under the Securities Exchange Act
of 1934, as amended and Employee may provide services for businesses of Polaris
Competitor that are not engaged in or provide goods or services to a Competitive
Activity.
          (ii) Employee agrees that during his employment with Polaris and for a
period of two years following the termination of such employment that he will
not, either directly or indirectly, on his own behalf or in the service or on
behalf of others solicit, divert or hire away, or in any manner attempt to
solicit, divert or hire away any full-time employee of Polaris or any of its
subsidiaries, and whether or not such employment was pursuant to a written or
oral contract of employment and whether or not such employment was for a
determined period or was at-will.
                    (iii) Employee understand and agree that a breach by him of
any of the provisions of this covenant not to compete may cause Polaris or its
subsidiaries irreparable injury and damage which cannot be compensable by
receipt of money damages. Employee, therefore, expressly agree that Polaris and
its subsidiaries shall be entitled, in addition to any other remedies legally
available to it, to injunctive and/or other equitable relief to prevent a breach
of this covenant or any part hereof.
          10. Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel

7



--------------------------------------------------------------------------------



 



mutually acceptable to the Company and the Employee, such obligations have been
assumed by the successor as a matter of law. The Employee’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Employee’s legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.
          11. Severability. If any provision of this Agreement or the
application thereof is held invalid or unenforceable, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Agreement which can be given effect without the invalid or unenforceable
provision or application.
          12. Survival. The rights and obligations of the parties pursuant to
this Agreement shall survive the termination of the Employee’s employment with
the Company to the extent that any performance is required hereunder after such
termination.
          13. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Minnesota, without giving effect to the conflicts
of law provisions thereof.
          14. Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or 48 hours after deposit thereof in the U.S. mails, postage
prepaid, addressed, in the case of the Employee, to his last known address as
carried on the personnel records of the Company and, in the case of the Company,
to the corporate headquarters, attention of the Secretary, or to such other
address as the party to be notified may specify by written notice to the other
party.
          15. Amendments and Construction. Except as set forth in Paragraph 9,
this Agreement may only be amended in a writing signed by the parties hereto.
Paragraph headings are for convenience only and shall not be considered a part
of the terms and provisions of the Agreement.
     IN WITNESS WHEREOF, the parties have duly executed this Severance Agreement
as of the day and year first written above.

              POLARIS INDUSTRIES INC.       EMPLOYEE
 
           
 
           
By:
           
 
           
 
  Michael W. Malone       Name: Scott W. Wine
 
  Vice President-Finance, Chief Financial       SSN:
 
  Officer and Secretary        

8



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
This Release (hereafter, “Agreement”) is made and entered into this
                     day of                     , 20___, by and between Scott W.
Wine (hereafter, the “Employee”) and Polaris Industries Inc., a Minnesota
corporation (hereafter, the “Company”).
     WHEREAS, the Company and the Employee are parties to that certain Severance
Proprietary Information and Noncompetition Agreement, dated as of September 1,
2008 (the “Severance Agreement”), pursuant to which the Employee is entitled to
certain severance benefits in the event of a Change in Control Termination or a
Non-Change in Control Termination (each as defined in the Severance Agreement);
and
     WHEREAS, the Company and the Employee agree and acknowledge that the
Employee has become entitled to severance benefits specified in the Severance
Agreement in connection with a Change in Control Termination or Non-Change in
Control Termination; and
     WHEREAS, under the Severance Agreement, as a condition to receipt of
severance benefits in connection with a Change in Control Termination or
Non-Change in Control Termination, Employee has agreed to execute this Agreement
in order to settle, compromise, and resolve fully and finally any and all claims
and disputes with respect to the Company, whether known or unknown, which exist
or could exist.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
established in this Agreement, the parties agree as follows:
A. TERMINATION DATE
The Employee’s effective date of termination of employment is
                                         (the “Effective Date”).
B. VOLUNTARY RELEASE
In return for the benefits set forth in the Severance Agreement, the Employee,
on behalf of Employee, Employee’s heirs, executors, family members,
beneficiaries, assignees, administrators, successors, and executors or anyone
acting or claiming to act on the Employee’s behalf, hereby releases and forever
discharges the Company and all divisions, parent, subsidiaries, and successors,
and all affiliated organizations, companies, foundations, and other corporations
as well as past and present employees, agents, officials, officers, directors,
Board members and representatives, both individually and in their representative
capacities, from any and all claims or causes of action of any type, both known
or unknown, asserted and unasserted, direct and indirect, and of any kind,
nature, or description whatsoever, under any local, state, or federal law(s), or
the common law of the State of Minnesota, arising or such may have arisen at any
time up to and including the Effective Date which date is set forth in Section I
of this

 



--------------------------------------------------------------------------------



 



Agreement. This includes, but is not limited to, any and all claims arising from
the Employee’s employment with the Company and the termination of that
employment, including claims arising under any applicable state Human Rights
laws, Title VII of the 1964 Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Federal, Minnesota State Fair Labor Standards Acts, the Employee
Retirement Income Security Act, and any other local, state, or federal law(s)
relating to illegal discrimination in the workplace on the basis of race,
religion, disability, sex, age, or other characteristics or traits, as well as
any claims that the Employee may have been wrongfully discharged, that an
employment contract has been breached, that the Employee has been harassed or
otherwise treated unfairly during employment, or that the Employee has been
defamed in any fashion. This release includes any claims for attorneys’ fees
that the Employee has or may have had. The Employee acknowledges that the
severance benefits set forth the Severance Agreement constitute adequate
consideration for this release.
The Employee also understands that while the Employee retains the right to
pursue an administrative action through an agency such as the Equal Employment
Opportunity Commission or the Minnesota Department of Human Rights, the Employee
is releasing, and does hereby release, any claims for monetary damages, by such
administrative charge or otherwise, whether brought by the Employee on the
Employee’s own behalf or by any other party, governmental or otherwise.
Notwithstanding the foregoing release, Employee does not release or waive
(i) any rights to indemnification that the Employee may have under Minnesota
Statutes Section 302A.521 on account of claims brought by third parties against
the Employee in his official capacity with the Company, or (ii) any rights that
the Employee may have as an insured under the Company’s director and officer
liability insurance; provided, however, that it is acknowledged and agreed that
the foregoing shall not preclude the Company from modifying the Company’s
director and officer liability insurance program from time to time so long as
such modification does not cause the Employee to be treated materially
differently than other present or past executives or directors of the Company.
C. NON-ADMISSION
It is understood and agreed that this Agreement does not constitute an admission
by the Company of any liability, wrongdoing, or violation of any law. Further,
the Company expressly denies any wrongdoing of any kind whatsoever in its
actions and dealings with the Employee.
D. COMPANY PROPERTY, EQUIPMENT & MONEY OWED
The Employee agrees to immediately return all records, programs, information and
Company product and property assigned, loaned or otherwise in Employee’s
possession including demo or management units, cell phones and laptop computers
except as specifically set forth herein. In addition, the Employee agrees to
reimburse the Company for expense account advances less any expenses incurred
prior to the Effective Date. This includes payment for outstanding personal
account balances, business equipment, and demo units assigned in Employee’s
name.

2



--------------------------------------------------------------------------------



 



E. CONFIDENTIALITY AND NONDISPARAGEMENT
The Employee agrees not to make any disparaging or negative remarks, either
orally or in writing, regarding the Company or any affiliated divisions or
corporations, as well as any past or present Board members, officers, employees,
or agents of the Company or any affiliated entities. The Employee acknowledges
that this term is a material part of the Severance Agreement. In the event it is
determined that the employee has breached this provision, the Company, at its
option, may declare the Severance Agreement void and without effect, and the
Employee shall be obligated to immediately return the severance benefits paid to
Employee under the Severance Agreement.
Employee acknowledges Employee’s ongoing obligation to not disclose the
Company’s confidential and proprietary information to any third parties in
accordance with Company policies. This obligation survives the termination of
the Employee’s employment.
F. AGREEMENT TO COOPERATE
The Employee hereby agrees that the Employee shall cooperate and assist the
Company to the extent necessary to assist the Employee’s counsel or the Company
in handling any claims made against it by employees, former employees or third
parties of which the Employee has some knowledge or information. The Employee
further agrees that the Employee will not hereafter volunteer any information to
third parties or their agents or representatives regarding claims that the party
or any other person may have or could have against the Company, nor will the
Employee in any way cooperate with any third party to assist in any way
asserting a claim against the Company unless subpoenaed or ordered to do so by a
court of competent jurisdiction.
G. OPPORTUNITY TO SEEK ADVICE
The Employee has been advised by the Company that the Employee has the right to
consult with an attorney prior to signing this Agreement, and that Employee has
forty five (45) days from the date on which the Employee receives this Agreement
(noted below) to consider whether or not the Employee wishes to sign it. The
date on which the Employee received this Agreement is accurately reflected on
the line marked “DATE RECEIVED” on the signature page hereto. For acceptance of
this Agreement to be effective, it must be in writing and hand delivered or
mailed to Polaris Industries Inc., Attn:                     , 2100 Highway 55,
Medina, MN 55340. If mailed, the acceptance must be postmarked within the 45-day
period, properly addressed as set forth in the preceding sentence and sent by
certified mail, return receipt requested. If delivered by hand, it must be given
to                      within the 45-day period.
H. OPPORTUNITY TO CONSIDER
The Employee may cancel this Agreement within seven (7) days after the Employee
has signed it for age related claims under the federal Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act or within fifteen
(15) days after signing it for any claims under the Minnesota Human Rights Act
(“MHRA”). The Employee understands and agrees that this Agreement does not
become effective or enforceable until after the rescission period has passed.
For cancellation to be effective, it must be in writing and hand delivered or
mailed to Polaris

3



--------------------------------------------------------------------------------



 



Industries Inc., Attn:                     , 2100 Highway 55, Medina, MN 55340.
If mailed, the cancellation must be postmarked within the 7-day (federal age
claims) or 15-day (MHRA claims) period, properly addressed as set forth in the
preceding sentence and sent by certified mail, return receipt requested. If
delivered by hand, it must be given to                      within the 7-day
(federal age claims) or 15-day (MHRA claims) period.
I. NON ASSIGNMENT
The parties agree that this Agreement will not be assignable by either party
unless the other party first agrees in writing.
J. COUNTERPARTS
This Agreement may be signed simultaneously in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same document.
K. SEVERABILITY CLAUSE
In the event that any provision of this Agreement shall be held void or
unenforceable by a court of competent jurisdiction which is affirmed on appeal,
said judgment shall not affect, impair, or invalidate the remainder of this
Agreement unless the provision declared totally or partially unenforceable
destroys the release of claims provided to the Company in Section II.
L. COMPREHENSIVE NATURE OF AGREEMENT AND DRAFTSMANSHIP
This Agreement contains the entire agreement between the Employee and the
Company regarding the subject matter herein except for the non-competition
agreement between Company and Employee executed in conjunction with the stock
options or restricted stock awarded to Employee and the agreement evidencing
such awards, which remain in full force and effect in accordance with and
subject to their respective terms and conditions. Employee acknowledges that the
Employee has been advised in writing to consult the Employee’s own attorney;
that the Employee has had an opportunity to consult with the Employee’s own
attorney regarding the terms of this Agreement; that the Employee has read and
understands the terms of this Agreement; that the Employee is voluntarily
entering into this Agreement to take advantage of the benefits offered; that the
Employee’s execution of this Agreement is without coercion or duress of any
kind; and that there have been no promises leading to the signing of this
Agreement except those that have been expressly contained in this written
document.
M. BANKRUPTCY
The Employee represents that the Employee is not a party to a pending personal
bankruptcy, and that the Employee is legally able and entitled to receive the
money being paid to the Employee by the Company pursuant to the Severance
Agreement.

4



--------------------------------------------------------------------------------



 



N. GOVERNING LAW
This Agreement will be construed and interpreted in accordance with the laws of
the State of Minnesota. It is further agreed that any action initiated in
connection with the interpretation of or adherence to the terms and provisions
of this Agreement shall be venued solely and exclusively in state court in the
State of Minnesota in the County of Hennepin. The parties to this Agreement
agree and acknowledge that this Agreement shall be considered to have been
drafted equally by each of the parties.
O. WAIVER; AMENDMENT
No waiver, amendment, modification, or other change of any term, condition, or
provision of this Agreement shall be valid or have any force or effect unless
made in writing and signed by the party hereto against whom such waiver,
amendment, modification, or change shall operate or be enforced. No failure or
delay on the part of any party in exercising any right, remedy, power, or
privilege under this Agreement shall operate as a waiver thereof or of any other
right, remedy, power, or privilege of such party under this Agreement; nor shall
any single or partial exercise of any such right, remedy, power, or privilege
preclude any other right, remedy, power, or privilege or further exercise
thereof or the exercise of any other right, remedy, power, or privilege.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.
DATE RECEIVED BY THE EMPLOYEE: ______________________

          Polaris Industries Inc.    
BY:
           Date: ___/___/___
 
       
ITS:
       
 
       
 
        Employee    
 
        Signature:                  ____/_____/_____
 
 
 
    Print Name: Scott Wine        Date Signed by the Employee

5